Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of November
10, 2017, by and between Famous Dave’s of America, Inc., a Minnesota corporation
(the “Company”), and PW Partners, LLC, a Delaware limited liability company (the
“Purchaser”).

W I T N E S S E T H:

WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to buy from the Company, 418,169 shares (the “Shares”) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”).

NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Purchaser agree as follows:

1.



SUBSCRIPTION FOR AND PURCHASE OF SHARES

1.1 Purchase of Shares.  Subject to the terms and conditions set forth herein,
the Purchaser hereby subscribes for and agrees to purchase, and the Company
hereby agrees to sell, assign, transfer and deliver to the Purchaser, or the
Purchaser’s designated client (the “Purchaser’s Designee”), the Shares for an
aggregate consideration of $1,463,591.50 (the “Purchase Price”).

1.2 Closing Date.   The closing of the transactions contemplated hereby shall
take place at the offices of the Company, at 10:00 a.m., central time, on
November 10, 2017, or at such other location, date and time, as may be agreed
upon between the Purchaser and the Company, or by facsimile or other electronic
means (such closing being called the “Closing” and such date and time being
called the “Closing Date”).

1.3 Delivery.  At the Closing, the Company shall deliver to the Purchaser or the
Purchaser’s Designee a certificate or certificates (or evidence of book-entry
records) representing the Shares against payment of the Purchase Price by wire
transfer or other payment, in each case in immediately available funds, to an
account designated by the Company in writing. 

1.4 Legend. 

(a) Any certificate or certificates representing the Shares shall bear a legend
restricting transfer under the Securities Act of 1933, as amended (the
“Securities Act”), and acknowledging the restrictions on transfer set forth
herein, such legend shall be substantially in the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW.  NO TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE SHALL
BE VALID OR EFFECTIVE UNLESS (A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) THE HOLDER SHALL DELIVER
TO THE COMPANY AN OPINION OF ITS COUNSEL, IN FORM AND SUBSTANCE REASONABLY



--------------------------------------------------------------------------------

 



ACCEPTABLE TO THE COMPANY AND REASONABLY CONCURRED IN BY THE COMPANY’S COUNSEL,
THAT SUCH PROPOSED TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.  THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF A
CERTAIN REGISTRATION RIGHTS AGREEMENT BY AND AMONG THE COMPANY AND THE
STOCKHOLDERS IDENTIFIED THEREIN, PROVIDING FOR, AMONG OTHER THINGS, CERTAIN
RESTRICTIONS ON TRANSFER.  A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE COMPANY.

(b) The Company agrees (i) to remove the legend set forth in Section 1.4(a) upon
receipt of an opinion of the Purchaser’s counsel, reasonably concurred in by the
Company’s counsel within ten (10) business days of the Company’s receipt of such
opinion, that the Shares are eligible for transfer without registration under
the Securities Act and (ii) to remove such legend at such time as the Shares are
sold pursuant to an effective registration statement registering the Shares
under the Securities Act.

2.



REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser that, as of the date
hereof:

2.1 Organization.  The Company is a corporation duly organized and validly
existing under the laws of the State of Minnesota and is in good standing under
such laws.  The Company has the requisite corporate power and authority to own
and operate its properties and assets, and to carry on its business as presently
conducted and as presently proposed to be conducted.  The Company is qualified
to do business as a foreign corporation in each jurisdiction in which the
ownership of its property or the nature of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have a material adverse effect on the business, assets,
liabilities, operations or conditions (financial or otherwise) of the Company
and its subsidiaries, taken as a whole (a “Material Adverse Effect”).

2.2 Authorization.  The Company has taken all corporate action necessary for the
authorization, execution, delivery and performance of this Agreement and the
Registration Rights Agreement (as defined below) (collectively, the “Transaction
Agreements”) and the authorization, sale, issuance and delivery of the
Shares.  The Transaction Agreements constitute the legal, valid, and binding
obligation of the Company enforceable in accordance with their terms, except to
the extent limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application related to the enforcement of
creditors’ rights generally and (b) general principles of equity, and except
that enforcement of rights to indemnification contained herein may be limited by
applicable federal or state laws or the public policy underlying such laws,
regardless of whether enforcement is considered in a proceeding in equity or at
law.

2.3 No Conflict.  The execution and delivery of the Transaction Agreements do
not, and the consummation of the transactions contemplated thereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under, result in the creation or imposition of (or the obligation to
create or impose) any lien, claim

2

--------------------------------------------------------------------------------

 



or encumbrance upon any of the property or assets of the Company pursuant to the
terms of, any provision of, the Company’s Articles of Incorporation, as amended
(the “Articles of Incorporation”) or Second Amended and Restated Bylaws, as
amended (the “Bylaws”), or any mortgage, indenture, lease, contract or other
agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to the
Company or its properties or assets, which would have a Material Adverse Effect
or would materially impair or restrict the Company’s power to perform its
obligations as contemplated under such agreements.

2.4 Capitalization. 

(a) The authorized capital of the Company consists solely of 100,000,000 shares
of capital stock, having a par value of $0.01 per share in the case of Common
Stock, of which 6,957,628 shares are issued and outstanding, and having a par
value as determined by the Board of Directors in the case of preferred stock
(the “Preferred Stock”), of which no issues are issued and outstanding.  All of
the issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and nonassessable and are not subject to any
preemptive rights.  None of the outstanding shares of capital stock of the
Company were issued in violation of the Securities Act or any state securities
laws.

(b) Except as set forth on Schedule 2.4(b) hereof, the Company has not issued or
granted any outstanding options, warrants, rights or other securities
convertible into or exchangeable or exercisable for shares of the Company’s
capital stock, any other commitments or agreements providing for the issuance of
additional shares of the Company’s capital stock, the sale of treasury shares or
for the repurchase or redemption of shares of the Company’s capital stock or any
obligations arising from canceled stock of the Company.  Other than this
Agreement or as contemplated by Section 5, there are no agreements of any kind
which may obligate the Company to issue, sell, purchase, register for sale,
redeem or otherwise acquire any of its securities or interests.  The issuance
and sale of the Shares will not give rise to any preemptive rights or rights of
first refusal on behalf of any person in existence on the date hereof.  There
are no outstanding or authorized stock appreciation, phantom stock or similar
rights with respect to the Company.  Except as set forth on Schedule 2.4(b)
hereof, there are no outstanding securities of the Company, or contracts binding
on the Company relating to such securities, that give to their holders
anti-dilution protections or similar rights.  Except as set forth on Schedule
2.4(b) hereof, the issuance of the Shares will not give any other holder of the
Company’s securities the right to receive as a result of such issuance any
additional securities or property or change any material rights enjoyed with
respect to such securities.

(c) The Shares have been duly authorized, and, upon issuance pursuant to the
terms hereof, (a) will be validly issued, fully paid and nonassessable, (b) will
not be subject to any encumbrances, preemptive rights or any other similar
contractual rights of the stockholders of the Company or, to the Company’s
knowledge, any other person, and (c) the Purchaser will obtain sole record and
beneficial ownership of such Shares and take good marketable title thereto, free
and clear of any liens, encumbrances, claims, charges, taxes, options or
transfer restrictions of any kind which are imposed by the Company, or arise as
a result of the Company’s action or omission, other than those transfer
restrictions explicitly set forth in the Transaction Agreements.



3

--------------------------------------------------------------------------------

 



(d) Except as set forth on Schedule 2.4(d) hereof, there are no voting trusts,
stockholder agreements, proxies or other agreements in effect with respect to
the voting or transfer of the Shares.

2.5 Compliance With Securities Laws. 

(a) Subject to and in reliance on the truth and accuracy of the Purchaser’s
representations and warranties set forth in this Agreement, the offer, sale and
issuance of the Shares is exempt from the registration requirements of the
Securities Act and any applicable state securities laws and neither the Company
nor any authorized agent acting on its behalf will take any action hereafter
that would cause the loss of such exemption.

(b) Neither the Company, nor any affiliate of the Company, nor any person acting
on its or their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would cause the offering or issuance of the Shares pursuant to the
Transaction Agreements to be integrated with prior offerings by the Company for
purposes of the Securities Act which would cause the exemptions from the
Securities and Exchange Commission (the “SEC”) registration upon which the
Company is relying for the offering or issuance of the Shares pursuant to the
Transaction Agreements to be unavailable, or would cause any applicable state
securities laws exemptions or any applicable stockholder approval provisions
exemptions, including, without limitation, under the rules and regulations of
any national securities exchange or automated quotation system on which any of
the securities of the Company are listed or designated to be unavailable, nor
will the Company take any action or steps that would cause the foregoing.

2.6 SEC Documents. 

(a) Except as set forth on Schedule 2.6(a), the Company has filed all required
reports, schedules, forms, statements and other documents with the SEC since
December 31, 2015 (the “SEC Documents”).  As of their respective dates, except
as set forth on Schedule 2.6(a), the SEC Documents complied in all material
respects with the requirements of the Securities Act or the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), as the case may be, and the rules
and regulations of the SEC promulgated thereunder, and, except to the extent
that information contained in any SEC Document has been revised or superseded by
a later document filed with the SEC and made publicly available prior to the
date of this Agreement, none of the SEC Documents contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(b) The Company’s financial statements included in the SEC Documents comply as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved and fairly
present the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operation and cashflows for the periods then ending in accordance with GAAP
(subject, in the case of the unaudited statements, to normal year-end audit
adjustments and the absence of footnotes).  Except as disclosed in financial
statements included in the SEC Documents, neither the Company nor any

4

--------------------------------------------------------------------------------

 



of its subsidiaries has any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) required by GAAP to be set forth on
a consolidated balance sheet of the Company and its consolidated subsidiaries or
in the notes thereto and which would reasonably be expected to have a Material
Adverse Effect.  Since September 30, 2017, the Company has incurred no material
liabilities, other than liabilities incurred in the ordinary course of business
consistent with past practice.

(c) The Company maintains a system of internal control over financial reporting
which, to the Company’s knowledge, is sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with United States generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorizations, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company has established and
maintained disclosure controls and procedures (as such term is defined in Rule
13a-15 and Rule l5d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, and such disclosure
controls and procedures are effective to perform the functions for which they
were established; the Company’s auditors and the audit committee of the board of
directors of the Company have been advised of: (i) any significant deficiencies
and material weaknesses in the design or operation of internal controls which
are reasonably likely to adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting; since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no significant changes in internal controls over financial reporting
that has materially affected, or is reasonably likely to materially affect the
Company’s internal control over financial reporting, including any corrective
actions with regard to significant deficiencies and material weaknesses; the
principal executive officer and principal financial officer of the Company have
made all certifications required by the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and any related rules and regulations promulgated by the
SEC, and the statements contained in any such certification are complete and
correct; and the Company is otherwise in material compliance with all applicable
provisions of the Sarbanes-Oxley Act that are effective. 

(d) All material agreements to which the Company is a party or to which the
property or assets of the Company are subject are included as part of or
specifically identified in the SEC Documents to the extent required by the rules
and regulations of the SEC as in effect at the time of filing of such SEC
Documents.  All such material agreements required to be filed as exhibits to the
SEC Documents that are in effect as of the date hereof are legal, valid and
binding obligations of the Company in accordance with their respective terms
and, to the knowledge of the Company, the other parties thereto, except in any
case as may be limited by bankruptcy, insolvency, reorganization or other laws
affecting creditors’ rights generally and by general equitable principles.  The
Company is not, nor to its knowledge is any counterparty, in violation of or
default under, any material agreement.



5

--------------------------------------------------------------------------------

 



2.7 Governmental and Like Consents.  No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of the Transaction Agreements, the offer, sale or issuance of the Shares or the
consummation of any other transaction contemplated by the Transaction
Agreements, except with respect to such filings as may be required to be made
with the SEC, The Nasdaq Stock Market or under applicable state securities laws.

2.8 Litigation.  Except as disclosed in the SEC Documents, there is no suit,
action, or proceeding pending or affecting the Company or any of its
subsidiaries that, individually or in the aggregate, would reasonably be
expected to (a) have a Material Adverse Effect, (b) impair the Company’s ability
to perform its obligations under the Transaction Agreements or (c) prevent the
consummation of any of the transactions contemplated by the Transaction
Agreements, nor is there any judgment, decree, injunction, rule or order of any
governmental entity or arbitrator outstanding against the Company or any of its
subsidiaries having, or which, insofar as reasonably can be foreseen in the
future have, any such effect.

2.9 No Material Adverse Changes.  Since September 30, 2017, (a) there has been
no event which has had a Material Adverse Effect; (b) except as contemplated by
this Agreement or as described in the SEC Documents, there has been no
transaction entered into by the Company other than transactions in the ordinary
course of business or transactions which would not, individually or in the
aggregate, be material to the Company; (c) there have not been any changes in
the Company’s authorized capital or any increases in the indebtedness of the
Company; and (d) there has been no actual or, to the knowledge of the Company,
threatened revocation of, or default under, any contract to which the Company is
a party, except as would not have a Material Adverse Effect.

2.10 Regulatory Matters.  The Company holds all permits, licenses, certificates,
registrations and other similar authorizations necessary or appropriate for the
conduct of its business (collectively, the “Authorizations”), the lack of which
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The Company has maintained and kept in force and
effect, and has applied in a timely manner for renewal of all such
Authorizations.  The Company is in compliance with all such Authorizations and
any terms and conditions thereto except such non-compliance as would not,
individually or in the aggregate, have a Material Adverse Effect.  Each
Authorization which is material to the business of the Company is valid and in
full force and effect, and the Company has not received notice from any
regulatory authority of its intention to revoke, suspend, condition or fail to
renew any such Authorization, which would, individually or in the aggregate,
have a Material Adverse Effect.  No event has occurred, or facts and
circumstances exist, which would be reasonably expected to allow, or after
notice or lapse of time would reasonably be expected to allow, revocation,
suspension, non-renewal or termination or result in any other material
impairment of the Company’s rights under any of its Authorizations to the extent
that such revocation, termination or impairment would have a Material Adverse
Effect.

3.



REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Company, on behalf of itself
and the Purchaser’s Designee, as follows:



6

--------------------------------------------------------------------------------

 



3.1 Organization.  The Purchaser is a limited liability company duly organized
and validly existing under the laws of the State of Delaware, with all requisite
power and authority to own, lease and carry on its business as presently
conducted.  The Purchaser’s Designee is a limited partnership duly organized and
validly existing under the laws of the State of Minnesota, with all requisite
power and authority to own, lease and carry on its business as presently
conducted.

3.2 Authority.  The Purchaser has taken all action necessary for the
authorization, execution, delivery and performance of this Agreement.  This
Agreement has been duly executed and delivered by the Purchaser and constitutes
the legal, valid and binding obligation of each of the Purchaser and the
Purchaser’s Designee, enforceable in accordance with its terms, except to the
extent limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application related to the enforcement of
creditors’ rights generally and (b) general principles of equity, and except
that enforcement of rights to indemnification contained herein may be limited by
applicable federal or state laws or the public policy underlying such laws,
regardless of whether enforcement is considered in a proceeding in equity or at
law.  The Purchaser has authority to bind the Purchaser’s Designee and has
received all necessary consents for the Purchaser to bind the Purchaser’s
Designee.

3.3 Investment.  The Purchaser is acquiring the Shares for investment for the
account of the Purchaser’s Designee.  The Purchaser’s Designee is acquiring the
Shares for its own account, not as a nominee or agent, and not with a view to,
or for resale in connection with, any distribution thereof.  The Purchaser and
the Purchaser’s Designee understand that the Shares have not been registered
under the Securities Act and are being issued pursuant to an exemption from the
registration requirements of the Securities Act.  Each of the Purchaser and the
Purchaser’s Designee has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to the Company
so that it is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect its own interests.  Each of the
Purchaser and the Purchaser’s Designee understands that the Purchaser’s Designee
must bear the economic risk of this investment indefinitely unless the Shares
are registered pursuant to the Securities Act, or an exemption from registration
is available.  The Purchaser represents that by reason of its, or of its
management’s, business or financial experience, each of the Purchaser and the
Purchaser’s Designee has the capacity to protect its own interests in connection
with the transactions contemplated in the Transaction Agreements.

3.4 Accredited Investor Status.  Each of the Purchaser and the Purchaser’s
Designee is an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act.

3.5 Restricted Securities.  Each of the Purchaser and the Purchaser’s Designee
understands that the Shares are restricted securities under the Securities Act
insofar as they are being acquired from the Company in a transaction not
involving a public offering and that under the Securities Act and applicable
regulations promulgated thereunder the Shares may be resold without registration
under the Securities Act only in certain limited circumstances.  Each of the
Purchaser and the Purchaser’s Designee is familiar with Rule 144 promulgated by
the SEC, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.



7

--------------------------------------------------------------------------------

 



3.6 Information.    The Purchaser has received and reviewed the SEC Documents,
the Articles of Incorporation and Bylaws and other information provided to it by
the Company in the course of the Purchaser’s due diligence.  The Purchaser
acknowledges that it and the Purchaser’s Designee are satisfied with the
information that it has received.  Each of the Purchaser and the Purchaser’s
Designee has had an opportunity to ask questions of and receive information and
answers from the Company concerning the Company and the Common Stock and to
assess and evaluate any information supplied to the Purchaser by the Company,
and all such questions have been answered and all such information has been
provided to the full satisfaction of the Purchaser and the Purchaser’s Designee.

4.



CONDITIONS PRECEDENT TO CLOSING

4.1 Conditions to Obligations of the Purchaser.  The Purchaser’s obligation to
purchase the Shares on behalf of the Purchaser’s Designee pursuant to this
Agreement is subject to the satisfaction or waiver, at or prior to the Closing
Date, of each of the following conditions:

(a) Representations and Warranties.  The representations and warranties of the
Company under Section 2 of this Agreement shall be true, complete and correct in
all material respects on and as of the Closing Date, with the same effect as
though such representations and warranties had been made on and as of such date
and the Company’s Chief Executive Officer shall have certified to such effect to
the Purchaser in writing.

(b) No Proceeding Pending.  No proceeding challenging the Transaction
Agreements, or the transactions contemplated thereby, or seeking to prohibit,
alter, prevent or materially delay the Closing, shall have been instituted
before any court, arbitrator or governmental authority or official or shall be
pending against or involving the Company.

(c) Legal Compliance.  The sale of the Shares to the Purchaser or the
Purchaser’s Designee shall not be prohibited by any law, rule, governmental
order or regulation.  All necessary consents, approvals, licenses, permits,
orders and authorizations of, or registrations, declarations and filings with,
any governmental authority or of or with any other person with respect to any of
the transactions contemplated hereby shall have been duly obtained or made to
the extent required on or before the date hereof and, when made, shall be in
full force and effect.

(d) Delivery of Stock.  The Company shall have delivered or cause to be
delivered a stock certificate or stock certificates (or evidence of book-entry
records) representing the Shares.

(e) Agreements, Conditions and Covenants.  The Company shall have performed or
complied in all material respects with all agreements, conditions and covenants
required by this Agreement to be performed or complied with by it on or before
the Closing Date and the Company’s Chief Executive Officer shall have certified
to such effect to the Purchaser in writing.

(f) Registration Rights Agreement.  The Company shall have executed and
delivered a registration rights agreement in the form attached hereto as Exhibit
A (the “Registration Rights Agreement”).



8

--------------------------------------------------------------------------------

 



(g) Employment Agreement.  The Company and Purchaser shall have entered into the
employment agreement in the form attached hereto as Exhibit B (the “Employment
Agreement”).

4.2 Conditions to Obligations of the Company.  The Company’s obligation to sell
and transfer the Shares pursuant to this Agreement is subject to the
satisfaction or waiver at or prior to the Closing Date of the following
conditions:

(a) Representations and Warranties.  The representations and warranties of the
Purchaser under Section 3 of this Agreement shall be true, complete and correct
in  all material respects and as of the Closing Date, with the same effect as
though such representations and warranties had been made on and as of such date.

(b) No Proceeding Pending.  No proceeding challenging the Transaction
Agreements, or the transactions contemplated thereby, or seeking to prohibit,
alter, prevent or materially delay the Closing, shall have been instituted
before any court, arbitrator or governmental authority or official or shall be
pending against or involving the Company.

(c) Agreements, Conditions and Covenants.  The Purchaser shall have performed or
complied in all material respects with all agreements, conditions and covenants
required by this Agreement to be formed or complied with by it on or before the
Closing Date.

(d) Registration Rights Agreement.  The Purchaser shall have executed and
delivered the Registration Rights Agreement.

(e) Employment Agreement.  The Company shall have received a fully executed copy
of the Employment Agreement.

5.



COVENANTS

5.1Rights Offering; Standby Purchase Agreement.  The Company intends to
undertake a rights offering to raise a total of $5,536,408.50 (the “Rights
Offering”) in which it will offer all of its holders of Common Stock (the
“Stockholders”) certain rights to purchase (the “Rights”), at the closing of the
Rights Offering (the “Rights Offering Closing”), not less than their respective
pro rata amount of newly-issued shares of Common Stock (the “Offered Shares”) at
a  price to be determined by the Company’s Board of Directors (the “Subscription
Price”).  In the event the Company undertakes the Rights Offering, the Purchaser
covenants and agrees to (i) exercise only such number of Rights as relate to the
284,675 shares of Common Stock that the Purchaser owns as of the date of this
Agreement, and (ii) enter into a  standby purchase agreement in the form
attached hereto as Exhibit C (the “Standby Purchase Agreement”) at or prior to
the commencement of the Rights Offering.    In the event the Purchaser does not
enter into the Standby Purchase Agreement as provided above or fails to perform
its obligations thereunder, the Purchaser hereby grants to the Company an option
to require the Purchaser to purchase, at the Subscription Price, at the Rights
Offering Closing, all of the Offered Shares that are not duly subscribed for and
purchased by the other Stockholders in the Rights Offering.  The agreements and
commitments contained in this Section 5 are, collectively, referred to as the
“Backstop Commitment.”  The Purchaser agrees to take all actions and execute and
deliver all documents required to effectuate the Backstop Commitment and perform
all its obligations as a purchaser of the Offered Shares pursuant to the Rights
Offering.



9

--------------------------------------------------------------------------------

 



5.2Purchaser Board Designee.  At or prior to Closing, the Company agrees that
the Board of Directors of the Company (the “Board”) shall increase its size, as
necessary, to accommodate the addition to the Board of a director designated by
the Purchaser (the “PW Director”).   The Company shall then take the necessary
steps to cause the Board to appoint a mutually acceptable nominee selected by
Purchaser to serve on the Board until the 2018 annual meeting of stockholders
(the “2018 Annual Meeting”); provided, however, that no person shall be eligible
to serve as the PW Director unless such person would qualify as an “independent
director” under the rules of the Securities and Exchange Commission (the “SEC”)
and the NASDAQ stock market.  Prior to such appointment, Purchaser shall provide
the Board’s Corporate Governance and Nominating Committee with a  completed
directors’ and officers’ questionnaire (in the form customarily used for the
Company’s independent or non-management directors) for the PW Director, as well
as such biographical information as would be required to be included in a proxy
statement filed by the Company with the SEC pursuant to the Securities Exchange
Act of 1934, as amended.  In addition, the Company agrees to (i) use its
commercially reasonable efforts to cause the PW Director to be nominated for
election to the Board at the 2018 Annual Meeting, (ii) recommend, and reflect
such recommendation in the Company’s definitive proxy statement in connection
with the 2018 Annual Meeting, that the shareholders of the Company vote to elect
the PW Director as a director of the Company at the 2018 Annual Meeting for a
term of office expiring at the 2019 annual meeting of the shareholders of the
Company, and (iii) solicit, obtain proxies in favor of and otherwise support the
election of the PW Director at the 2018 Annual Meeting, in a manner no less
favorable than the manner in which the Company supports other nominees for
election at the 2018 Annual Meeting.  Purchaser acknowledges that the PW
Director shall be required to comply with all policies, processes, procedures,
codes, rules, standards, and guidelines applicable, from time to time, to
members of the Board.

6.



MISCELLANEOUS

6.1 Waiver, Amendment.  Neither this Agreement nor any provisions hereof shall
be waived, modified, changed, discharged or terminated except by an instrument
in writing signed by the party against whom any waiver, modification, change,
discharge or termination is sought and specifically referencing this Agreement
and the provision(s) to be so waived, modified, changed, discharged or
terminated and further specifying that it is intended to waive, modify, change,
discharge or terminate such provisions.

6.2 Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
the Company or the Purchaser, without the prior written consent of each other
party; provided, however, that Purchase may assign its rights under this
Agreement to Purchaser’s Designee without the prior written consent of the
Company; provided, further, that any such assignment shall not relieve the
Purchaser of its obligations under this Agreement.

6.3 Section and Other Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

6.4 Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without regard to principles of conflicts of
laws thereof.    ANY DISPUTES

10

--------------------------------------------------------------------------------

 



ARISING FROM, OR BASED ON ANY RIGHT ARISING OUT OF OR IN ANY WAY RELATING TO,
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MUST BE BROUGHT IN THE
COURTS OF THE STATE OF MINNESOTA, COUNTY OF HENNEPIN, CITY OF MINNEAPOLIS, OR,
IF IT HAS OR CAN ACQUIRE JURISDICTION, IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MINNESOTA, AND EACH PARTY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS (AND OF THE APPROPRIATE APPELLATE COURTS) FOR SUCH LIMITED
PURPOSE IN ANY SUCH PROCEEDING AND WAIVES ANY OBJECTION TO VENUE LAID THEREIN
FOR SUCH LIMITED PURPOSE.  PROCESS IN ANY PROCEEDING REFERRED TO IN THE
PRECEDING SENTENCE MAY BE SERVED ON EITHER PARTY ANYWHERE IN THE WORLD. EACH
PARTY HERETO VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.  THE PARTIES
FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW, THAT A FINAL AND NONAPPEALABLE
JUDGMENT AGAINST A PARTY IN ANY ACTION OR PROCEEDING CONTEMPLATED ABOVE SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION WITHIN OR OUTSIDE THE
UNITED STATES BY SUIT ON THE JUDGMENT, A CERTIFIED OR EXEMPLIFIED COPY OF WHICH
SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF SUCH JUDGMENT.  THE
PREVAILING PARTY IN ANY PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ENTITLED TO RECOVER ITS REASONABLE
FEES AND EXPENSES IN CONNECTION THEREWITH, INCLUDING LEGAL FEES.

6.5 Counterparts.  This Agreement may be executed in any number of counterparts
(which shall include signatures by facsimile), each of which when so executed
and delivered shall be deemed to be an original and all of which together shall
be deemed to be one and the same agreement.

6.6 Notices.  All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally,
one business day after deposit with a nationally recognized overnight courier
service, or five business days after deposit with the U.S. Postal Service if
sent by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

(a) if to the Purchaser:

PW Partners, LLC

141 W. Jackson Blvd.

Suite 1702

Chicago, IL 60604

Attn: Patrick Walsh

(312) 347-1709 (ph)



11

--------------------------------------------------------------------------------

 



(b) if to the Company:

12701 Whitewater Drive

Suite 190

Minnetonka, MN 55343

Attn: Dexter Newman

(952) 294-1300 (ph)

with a  copy to (which copy shall not constitute notice):

J.C. Anderson

Gray Plant Mooty

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

(612) 632-3002 (ph)

 

Seth R. Molay, P.C.

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue

Suite 4100

Dallas, Texas 75201

(214)  969-4780 (ph)

6.7 Binding Effect.  The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, permitted successors and assigns.

[SIGNATURE PAGE FOLLOWS]

 



12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Purchaser have executed this Agreement
as of the date first written above.

COMPANY:

 

FAMOUS DAVE’S OF AMERICA, INC.

 

 

 

By:/s/ Dexter Newman

Name:Dexter Newman

Title:Chief Financial Officer

 

 

PURCHASER:

 

PW PARTNERS, LLC

 

 

 

By:/s/ Patrick Walsh

Name:Patrick Walsh

Title:Managing Member

 

 

 



Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



Exhibit A

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of the
10th day of November, 2017, by and among Famous Dave’s of America, Inc., a
Minnesota corporation (the “Company”), and PW Partners, LLC, a Delaware limited
liability company (the “Investor”). 

RECITALS

WHEREAS, the Investor is purchasing from the Company 418,169 shares of common
stock, par value $0.01 per share (the “Common Stock”), pursuant to that certain
Stock Purchase Agreement (the “Purchase Agreement”) of even date herewith
between the Company and the Investor; and

WHEREAS, the obligations in the Purchase Agreement are conditioned upon the
execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree hereto as follows:

SECTION 1. GENERAL

1.1 Definitions.  As used in this Agreement the following terms shall have the
following respective meanings:

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

“Holder” means any person owning of record Registrable Securities that have not
been sold to the public or any assignee of record of such Registrable Securities
in accordance with Section 2.9 hereof.

“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

“Registrable Securities” means (a) Common Stock of the Company issued to the
Investor pursuant to the Purchase Agreement, (b) any Common Stock subsequently
acquired by the Investor as contemplated by Section 5 of the Purchase Agreement
and (c) any Common Stock of the Company issued as a dividend or other
distribution with respect to, or in exchange for or in replacement of, such
Common Stock.  Notwithstanding the foregoing, Registrable Securities shall cease
to be Registrable Securities when they have been distributed to the public
either

Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



pursuant to a registration statement or Rule 144 or sold in a private
transaction in which the transferor’s rights under Section 2 of this Agreement
are not assigned.

“Registration Expenses” mean all expenses incurred by the Company in complying
with Sections 2.2 and 2.3 hereof, including, without limitation, all
registration and filing fees, printing expenses, messenger and delivery fees,
securities exchange and listing fees, fees and disbursements of counsel for the
Company, reasonable fees and disbursements of a single special counsel for the
Holders, blue sky fees and expenses, including the fees and disbursements of
blue sky counsel and the expense of any special audits incident to or required
by any such registration (but excluding (a) Selling Expenses and (b) the
compensation of regular employees of the Company which shall be paid in any
event by the Company).

“SEC” or “Commission” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts, fees or selling
commissions, placement fees of underwriters or broker’s commissions, any
out-of-pocket expenses of any Holder (or agents who manage their accounts),
including any fees of counsel to such Holder, or any transfer taxes or other
taxes, in each case relating to the sale or other disposition of the Registrable
Securities.

“Special Registration Statement” means a registration statement relating to any
employee benefit plan or with respect to any corporate reorganization or other
transaction under Rule 145 of the Securities Act.

SECTION 2. LEGENDS.

2.1 Legend.  Each certificate representing Registrable Securities shall (unless
otherwise permitted by the provisions of the Agreement) be stamped or otherwise
imprinted with a legend substantially similar to the following (in addition to
any legend required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW.  NO TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE SHALL
BE VALID OR EFFECTIVE UNLESS (A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) THE HOLDER SHALL DELIVER
TO THE COMPANY AN OPINION OF ITS COUNSEL, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE COMPANY AND REASONABLY CONCURRED IN BY THE COMPANY’S COUNSEL,
THAT SUCH PROPOSED TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.  THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF A
CERTAIN REGISTRATION RIGHTS AGREEMENT BY AND AMONG THE COMPANY AND THE
STOCKHOLDERS IDENTIFIED THEREIN, PROVIDING FOR, AMONG OTHER THINGS, CERTAIN
RESTRICTIONS ON TRANSFER.  A COPY OF SUCH REGISTRATION

Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



RIGHTS AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE COMPANY.”

2.1 Piggyback Registrations. 

(a) Subject to Section 2.3, the Company shall notify all Holders of Registrable
Securities in writing at least ten (10) days prior to the filing of any
registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding Special Registration Statements) and will afford each
such Holder an opportunity to include in such registration statement all or part
of such Registrable Securities held by such Holder.  Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by it shall, within ten (10) days after the above-described
notice from the Company, so notify the Company in writing.  Such notice shall
state the intended method of disposition of the Registrable Securities by such
Holder.  If a Holder decides not to include all of its Registrable Securities in
any registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.

(b) Underwriting. 

(i) If the registration statement with respect to which the Company gives notice
under this Section 2.2 is for an underwritten offering, the Company shall so
advise the Holders of Registrable Securities.  In such event, the right of any
such Holder to be included in a registration pursuant to this Section 2.2 shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company.  Notwithstanding any other provision of this
Agreement, if the underwriter determines in good faith that marketing factors
require a limitation of the number of shares to be underwritten, the number of
shares that may be included in the underwriting shall be allocated, first, to
the Company; second, among (x) the Holders and (y) Wexford Capital LP
(“Wexford”) on a pro rata basis based on the total number of Registrable
Securities proposed to be sold in the offering held by the Holders and the total
number of shares of Common Stock proposed to be sold by Wexford; and third,
among any other shareholders of the Company having the right to register
securities in connection with such registration (“Other Holders”) on a pro rata
basis based on the total number of shares proposed to be sold in the offering
held by the Other Holders.

(ii) If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) business days prior to the effective
date of the registration statement.  Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration but shall remain “Registrable Securities” under this Agreement.



Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



(c) Right to Terminate Registration.  (i)  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.  The Registration Expenses
of such withdrawn registration shall be borne by the Company in accordance with
Section 2.4 hereof and any reasonable out of pocket expenses incurred by the
Holders in connection with such withdrawn registration shall be reimbursed by
the Company.

(d) Registrations effected pursuant to this Section 2.2 shall not be counted as
Form S-3 registrations effected pursuant to Sections 2.3.

2.1 Form S-3 Registration.  Following a written request by Holders representing
more than 50% of the Registrable Securities delivered not sooner than six months
after the date hereof, the Company shall use its commercially reasonable efforts
to (i) file with the Commission as promptly as practicable following the date of
this Agreement (but in no event later than 90 days after the date of such
request) a registration (“Shelf Registration”) for delayed or continuous
offerings of Registrable Securities in market transactions on Form S-3 pursuant
to Rule 415 under the Securities Act (or similar rule that may be adopted by the
Commission), so long as such form shall be available for the sale of all of the
Registrable Securities outstanding on the effective date of the Shelf
Registration in accordance with the intended methods of distribution thereof,
and (ii) cause the Shelf Registration to be declared effective by the Commission
as soon thereafter as practicable.  The Company agrees to use its commercially
reasonable efforts to keep such Shelf Registration continuously effective
(subject to the terms and conditions of this Agreement) and usable for resale of
Registrable Securities until the second anniversary of the date of this
Agreement or such shorter period which will terminate at such time as the
Holders have sold all the Registrable Securities covered by such Registration
Statement or otherwise until there are no longer any Registrable Securities.  If
and so long as a Shelf Registration is on file and effective (subject to the
terms and conditions of this Agreement), then the Company shall have no
obligation to allow participation in a piggyback registration pursuant to
Section 2.2; provided, however, that in the event that the Company fails to
file, or if filed fails to so maintain the effectiveness of, a Shelf
Registration pursuant to this Section 2.3, the Holders of Registrable Securities
may participate in a piggyback registration as provided in Section 2.2.

2.1 Expenses of Registration.  Except as specifically provided herein, (a) all
Registration Expenses incurred in connection with each registration under
Section 2.2 or Section 2.3 herein shall be borne by the Company, and (b) all
Selling Expenses incurred in connection with any registrations hereunder shall
be borne by the holders of the securities so registered pro rata on the basis of
the number of shares so registered. 

2.1 Obligations of the Company.  Whenever required to effect the registration of
any Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

(a) prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective; provided, that the
Company may discontinue any registration of its securities which is being
effected pursuant to Section 2.2 at any time prior to the effective date of the
registration statement subject to the terms of Section 2.2;



Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



(b) prepare and file with the Commission such amendments and supplements to any
applicable registration statement and prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during such period of effectiveness in accordance with
the intended methods of disposition by the seller or sellers thereof set forth
in such registration statement; provided, that before filing a registration
statement or prospectus, or any amendments or supplements thereto, the Company
will furnish to one counsel selected by the Holders holding a majority of the
Registrable Securities covered by such registration statement to represent all
Holders of Registrable Securities covered by such registration statement, copies
of all documents proposed to be filed, which documents will be subject to the
review of such counsel;

(c) if such Registrable Securities have not been registered under Section 12 of
the Exchange Act, prepare and, in any event within 60 days after a request for
registration has been given to the Company, file with the Commission a
registration statement with respect to such Registrable Securities under the
Exchange Act and use its commercially reasonable efforts to cause such
registration statement to become effective; provided, that the Company may
discontinue any registration of its securities which is being effected pursuant
to Section 2.2 at any time prior to the effective date of the registration
statement subject to the terms of Section 2.2;

(d) furnish to each seller of such Registrable Securities such number of copies
of any applicable registration statement and each amendment and supplement
thereto (in each case including all exhibits), such number of copies of the
prospectus included in such registration statement (including each preliminary
prospectus and summary prospectus), and any other prospectus filed under Rule
424 under the Securities Act in conformity with the requirements of the
Securities Act, and such other documents as such seller may reasonably request;

(e) use its commercially reasonable efforts to register or qualify such
Registrable Securities covered by any applicable registration statement under
such other securities or blue sky laws of such jurisdictions as each seller of
such Registrable Securities shall reasonably request, and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller, except that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign corporation
in any jurisdiction where, but for the requirements of this clause (e), it would
not be obligated to be so qualified or to consent to general service of process
in any such jurisdiction;

(f) use its commercially reasonable efforts to cause such Registrable Securities
covered by a registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof to consummate the disposition of such Registrable
Securities;

(g) notify each seller of any such Registrable Securities covered by a
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company’s becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of any such seller, prepare and furnish to such seller a reasonable
number of copies of an amended or supplemental

Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



prospectus as may be necessary so that, as thereafter delivered to the sellers
of such Registrable Securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; and, as promptly as possible, prepare
a supplement or amendment, including a post-effective amendment, to the
registration statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
registration statement nor such prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.

(h) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable (but not more than eighteen
months) after the effective date of the registration statement, an earnings
statement which shall satisfy the provisions of Section 11(a) of the Securities
Act and the rules and regulations promulgated thereunder;

(i) enter into such customary agreements (including an underwriting agreement in
customary form) and take such other actions as sellers of a majority of such
Registrable Securities or the underwriters, if any, reasonably request in order
to expedite or facilitate the disposition of such Registrable Securities;

(j) obtain a “cold comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the seller or sellers of a
majority of such Registrable Securities shall reasonably request;

(k) obtain an opinion of counsel for the Company in customary form and covering
matters of the type customarily covered in opinions of issuer’s counsel as the
seller or sellers of a majority of such Registrable Securities shall reasonably
request;

(l) (i) prepare and file with the SEC such amendments and supplements, including
post-effective amendments, to each registration statement and the prospectus
used in connection therewith as may be necessary to comply with the Securities
Act and to keep the registration statement continuously effective as required
herein, and prepare and file with the SEC such additional registration
statements as necessary to register for resale under the Securities Act all of
the Registrable Securities (including naming any permitted transferees of
Registrable Securities as selling stockholders in such registration statement);
(ii) cause any related prospectus to be amended or supplemented by any required
prospectus supplement, and as so supplemented or amended to be filed pursuant to
SEC Rule 424; (iii) respond as promptly as possible to any comments received
from the SEC with respect to each registration statement or any amendment
thereto, or any document filed with the SEC that would suspend the effectiveness
of the registration statement, and as promptly as reasonably possible provide
the Investor with true and complete copies of all correspondence from and to the
SEC relating to the registration statement (other than those portions of any
correspondence containing material nonpublic information); and (iv) comply with
the provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by such registration statement
as so amended or in such prospectus as so supplemented;



Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



(m) notify the Investor as promptly as reasonably possible:

(i) when the SEC notifies the Company whether there will be a “review” of a
registration statement and whenever the SEC comments in writing on such
registration statement; and

(ii) when a registration statement, or any post-effective amendment or
supplement thereto, has become effective, and after the effectiveness thereof:
(A) of any request by the SEC or any other federal or state governmental
authority for amendments or supplements to the registration statement or
prospectus or for additional information; (B) of the issuance by the SEC or any
state securities commission of any stop order suspending the effectiveness of
the registration statement covering any or all of the Registrable Securities or
the initiation of any proceedings for that purpose; and (C) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose.  Without limitation of any remedies to which the
Investor may be entitled under this Agreement, if any of the events described in
this subsection (ii) occur, the Company shall use its commercially reasonable
efforts to respond to and correct the event;

(n) use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of, (i) any order suspending the effectiveness of
any registration statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as possible;

(o) Furnish to the Investor, without charge, at least one conformed copy of each
registration statement and each amendment thereto, and all exhibits to the
extent requested by the Investor or its counsel (including those previously
furnished or incorporated by reference) as promptly as possible after the filing
of such documents with the SEC;

(p) As promptly as possible furnish to each selling Investor, without charge,
such number of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
(including, without limitation, prospectus amendments and supplements) as each
such selling Investor may reasonably request in order to facilitate the
disposition of the Registrable Securities covered by such prospectus and any
amendment or supplement thereto.  The Company hereby consents to the use of such
prospectus and each amendment or supplement thereto by the selling Investor in
connection with the offering and sale of the Registrable Securities covered by
such prospectus and any amendment or supplement thereto to the extent permitted
by federal and state securities laws and regulations; and

(q) make available for inspection by any seller of such Registrable Securities
covered by a registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any such seller or any such
underwriter (collectively, the “Inspectors”), all pertinent financial and other
records, pertinent corporate documents and properties of the Company as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause all of the Company’s officers, directors and employees
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration
statement.  Records which the Company determines, in good faith, to be
confidential and which it

Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such records is necessary to avoid or
correct a misstatement or omission in such registration statement or (ii) the
release of such records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction.  Each seller of Registrable Securities agrees
that information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Company unless and until such is made
generally available to the public.  Each seller of Registrable Securities
further agrees that it will, upon learning that disclosure of such records is
sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at its expense, to undertake appropriate action to prevent
disclosure of the records deemed confidential.

Notwithstanding the foregoing, the Company shall have the right to delay the
filing of any registration statement otherwise required to be prepared and filed
by the Company pursuant to Sections 2.2 or 2.3, or to suspend the use of any
registration statement, for a period not in excess of 90 consecutive calendar
days (a “Delay Period”) if (i) the Board of Directors of the Company determines
that filing or maintaining the effectiveness of such registration statement
would have a material adverse effect on the Company or the holders of its
capital stock in relation to any material acquisition or disposition, financing
or other corporate transaction and the Board of Directors of the Company has
determined in good faith that disclosure thereof would not be in the best
interests of the Company and its holders of capital stock at the time or (ii)
the Board of Directors of the Company has determined in good faith that the
filing of a registration statement or maintaining the effectiveness of a current
Registration Statement would require disclosure of material information that the
Company has a valid business purpose for retaining as confidential at such time.
The Company shall be entitled to exercise a Delay Period more than one time in
any calendar year so long as such exercise does not exceed 180 days per calendar
year.

Each selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.5(g) hereof, such
selling Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.5(g) hereof, and, if so directed by the
Company, such selling Holder will deliver to the Company all copies, other than
permanent file copies then in such selling Holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice.  Each selling Holder of Registrable Securities agrees that it will
immediately notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such selling Holder to the Company in writing expressly
for inclusion in such prospectus contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances in
which they were made.

2.1 Termination of Registration Rights. A Holder’s registration rights shall
expire if all Registrable Securities held by and issuable to such Holder (and
its affiliates, partners, former partners, members and former members) may be
sold under Rule 144 during any ninety (90) day period.



Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



2.1 Furnishing Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 2.2, 2.3 or
2.5 that the selling Holders shall cooperate with the Company and shall furnish
to the Company such information regarding themselves, the Registrable Securities
held by them and the intended method of disposition of such securities as shall
be required to effect the registration of their Registrable Securities.

2.1 Indemnification.  In the event any Registrable Securities are included in a
registration statement under Sections 2.2 or 2.3:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder of Registrable Securities, the partners, members, managers,
officers, directors and affiliates of each such Holder, any underwriter (as
defined in the Securities Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
the Exchange Act, against any losses, claims, damages, costs, expenses or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, costs, expenses or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement; and the
Company will pay as incurred to each such Holder, partner, member, manager,
officer, director, affiliate underwriter or controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, costs, expenses, liability or action;
provided however, that the Company shall not be liable in any such case for any
such loss, claim, damage, costs, expenses, liability or action to the extent
that it arises out of or is based upon a Violation which occurs in reliance upon
and in conformity with written information furnished expressly for use in
connection with such registration by such Holder, partner, member, manager,
officer, director, affiliate, underwriter or controlling person of such Holder.

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such registration
qualifications or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, its officers and each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
and any other Holder selling securities under such registration statement or any
of such other Holder’s partners, members, managers, directors, officers or
affiliates or any person who controls such Holder, against any losses, claims,
damages, costs, expenses or liabilities (joint or several) to which the Company
or any such director, officer, controlling person, underwriter or other such
Holder, or partner, member, manager, director, officer, affiliate or controlling
person of such other Holder may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, costs, expenses or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder under an instrument duly executed

Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



by such Holder and stated to be specifically for use in connection with such
registration; and each such Holder will pay as incurred any legal or other
expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other Holder, or partner, member, manager,
officer, director, affiliate or controlling person of such other Holder in
connection with investigating or defending any such loss, claim, damage, cost,
expense, liability or action if it is judicially determined that there was such
a Violation; provided, however, that in no event shall any indemnity under this
Section 2.8 exceed the net proceeds from the offering received by such Holder.

(c) Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding in the opinion of such party’s legal counsel.  The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.8
except to the extent that the indemnifying party has been materially prejudiced
by such failure.

(d) If the indemnification provided for in this Section 2.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages, costs, expenses or liabilities referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage, cost, expense or liability in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
the indemnified party on the other in connection with the Violation(s) that
resulted in such loss, claim, damage, cost, expense or liability, as well as any
other relevant equitable considerations.  The relative fault of the indemnifying
party and of the indemnified party shall be determined by a court of law by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, that in no event
shall any contribution by a Holder hereunder exceed the net proceeds from the
offering received by such Holder.

(e) The obligations of the Company and Holders under this Section 2.8 shall
survive completion of any offering of Registrable Securities in a registration
statement and the termination of this Agreement.  No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.



Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



2.1 Assignment of Registration Rights.  The rights to cause the Company to
register Registrable Securities pursuant to this Section 2 may be assigned by a
Holder to a permitted transferee or assignee of Registrable Securities which (a)
is a subsidiary, parent, general partner, limited partner, retired partner,
member or retired member of a Holder, (b) is a Holder’s family member or trust
for the benefit of an individual Holder, or (c) is acquiring all of the
Registrable Securities held by such Holder; provided, however, (i) the
transferor shall, prior to such transfer, furnish to the Company written notice
of the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being assigned and (ii) such
transferee shall agree in writing to be bound by the terms and conditions of
this Agreement. The Company agrees to the assignment of the rights of Investor
hereunder to FS Special Opportunities I, L.P. (“Purchaser’s Designee”). By
signing the signature page of this Agreement, Purchaser’s Designee agrees to be
bound by the terms and conditions of this Agreement.

2.1 No Inconsistent Agreements.  The Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with the rights
granted to the Holders in this Agreement; it being understood that the granting
of additional demand or piggyback registration rights with respect to capital
stock of the Company shall not be deemed inconsistent with or adverse to the
rights granted to Holders hereunder, and the rights of the Holders shall be
subject to any such additional grants.

2.1 “Holder Market Stand-Off” Agreement.  In the event of an underwritten public
offering by the Company of its securities, and if so requested by the
underwriters, each Holder hereby agrees that such Holder shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any Common Stock (or other securities) of the Company held by such Holder (other
than those included in the registration) for a period specified by the
representative of the underwriters of Common Stock of the Company not to exceed
ninety (90) days following the effective date of the registration statement
relating to such underwritten offering.

2.1 Rule 144 Reporting.  With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its commercially reasonable efforts to:

(a) Make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public;

(b) File with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144 of the Securities Act, and of
the Exchange Act (at any time after it has become subject to such reporting
requirements); a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as a Holder may reasonably request

Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



in availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.

SECTION 3. MISCELLANEOUS.

3.1 Survival.  The representations, warranties, covenants, and agreements made
herein shall survive the closing of the transactions contemplated hereby.  All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.

3.1 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors or legal representatives of the parties hereto and shall inure to the
benefit of and be enforceable by each person who shall be a holder of
Registrable Securities from time to time and who has become a party to this
Agreement by executing and delivering an additional counterpart signature page
to this Agreement; provided, however, that prior to the receipt by the Company
of adequate written notice (specifying the full name and address of any proposed
transferee) of, and the written consent of the Company to, the transfer of any
Registrable Securities, the Company may deem and treat the person listed as the
holder of such shares in its records as the absolute owner and holder of such
shares for all purposes, including the payment of dividends or any redemption
price. 

3.1 Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.

3.1 Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and not for the benefit of any third party.

3.1 Severability.  In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

3.1 Amendment and Waiver.

(a) Except as otherwise expressly provided, this Agreement may be amended or
modified only upon the written consent of the Company and the holders of at
least a majority of the Registrable Securities.

(b) Except as otherwise expressly provided, the obligations of the Company and
the rights of the Holders under this Agreement may be waived only with the
written consent of the holders of at least a majority of the Registrable
Securities; provided that, in the case of each of Section 3.6(a) and (b) such
written consent specifically references this Agreement and the provision(s) to
be amended, modified or waived and further specifies that it is intended to
amend, modify or waive such provision(s).



Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



(c) For the purposes of determining the number of Holders or Investor entitled
to vote or exercise any rights hereunder, the Company shall be entitled to rely
solely on the list of record holders of its stock as maintained by or on behalf
of the Company.

3.1 Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power, or remedy accruing to any Holder, upon any breach, default or
noncompliance of the Company under this Agreement shall impair any such right,
power, or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar breach,
default or noncompliance thereafter occurring.  It is further agreed that any
waiver, permit, consent, or approval of any kind or character on any Holder’s
part of any breach, default or noncompliance under the Agreement or any waiver
on such Holder’s part of any provisions or conditions of this Agreement must be
in writing and shall be effective only to the extent specifically set forth in
such writing.  All remedies, either under this Agreement, by law, or otherwise
afforded to Holders, shall be cumulative and not alternative.

3.1 Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient; if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. Notices, requests or other communications sent in any
other manner, including be electronic mail, shall not be effective. All
communications shall be sent to the party to be notified at the address as set
forth on the signature pages hereof or at such other address as such party may
designate by ten (10) days advance written notice to the other parties hereto.

3.1 Attorneys’ Fees.  In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

3.1 Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

3.1 Counterparts.  This Agreement may be executed in any number of counterparts
(which shall include signature by facsimile), each of which shall be an
original, but all of which together shall constitute one instrument

3.1 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAWS PROVISIONS).

3.1 CONSENT TO JURISDICTION.  EACH INVESTOR AND THE COMPANY HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR
STATE COURT OF MINNESOTA SITTING IN MINNEAPOLIS AND IRREVOCABLY AGREES THAT ALL
ACTIONS OR PROCEEDINGS

Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE LITIGATED EXCLUSIVELY IN SUCH COURTS.  EACH INVESTOR AND THE
COMPANY AGREES NOT TO COMMENCE ANY LEGAL PROCEEDING RELATED HERETO EXCEPT IN
SUCH COURT.  EACH INVESTOR AND THE COMPANY IRREVOCABLY WAIVES ANY OBJECTION
WHICH HE OR IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

3.1 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT HE OR IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.14.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 



Stock Purchase Agreement Signature Page

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

 

FAMOUS DAVE’S OF AMERICA, INC.

 

 

 

By:

Name:

Title:

 

Address:12701 Whitewater Drive

Suite 190

Minnetonka, MN 55343

 

 

INVESTOR:

 

PW PARTNERS, LLC

 

 

 

By:

Name:

Title:

 

 

Address:141 W. Jackson Blvd.

Suite 1702

Chicago, IL 60604

 

PURCHASER’S DESIGNEE:

 

FS SPECIAL OPPORTUNITIES I, L.P.

 

 

 

By:

Name:

Title:

 

 

Address:

 

 



Exhibit A

--------------------------------------------------------------------------------

 



Exhibit B

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated November 9, but effective
as of November, 14, 2017 (the “Effective Date”), by and between Famous Dave’s of
America, Inc., a Minnesota corporation (the “Company”), and Jeffery Crivello, an
individual with a primary address at 235 Walnut St., Libertyville, IL 60048
(“Executive”).

 

WHEREAS, Executive wishes to be employed by the Company and the Company desires
to employ Executive as its Chief Executive Officer (the “CEO”) on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1. Employment; Employment Term. Upon the terms and conditions hereinafter set
forth, the Company hereby agrees to retain the services of Executive and
Executive hereby accepts such employment and agrees to faithfully and diligently
serve as the Chief Executive Officer of the Company (the “CEO”) in accordance
with this Agreement, commencing on the Effective Date and, unless terminated
earlier pursuant to Section 6 of this Agreement, continuing until the close of
business on the three (3) year anniversary of the Effective Date (the
“Employment Term”).

 

2.Duties.

 

(a)Services.  During the Employment Term, Executive agrees to serve as CEO of
the Company and shall render his duties as CEO in a manner that is consistent
with Executive’s position within the Company and as directed by the board of
directors of the Company (the “Board”).  Executive shall perform duties
generally typical for a chief executive officer of a publicly traded company
with extensive franchise operations operating and conducting business in the
United States and its territories, Canada, Abu Dhabi and such other countries as
the Company may conduct operations and do business in during the Employment
Term.  In addition to his duties as CEO, if requested by the Board, Executive
agrees to serve as an elected/appointed officer and director of the Company
and/or of any subsidiary of the Company and Executive shall serve in such
capacities without additional compensation.



Exhibit A

--------------------------------------------------------------------------------

 



 

(b)Certain Obligations. During the Employment Term, Executive (i) shall devote
substantially all of his business time and attention to achieve, in accordance
with the policies and directives of the Board established from time to time in
their sole discretion, the objectives of the Company, (ii) shall be subject to,
and comply with, the rules, practices and policies applicable to executive
employees, whether reflected in an employee handbook, code of conduct,
compliance policy or otherwise, as the same may exist and be amended from time
to time, of the Company; and (iii)  Executive may (A) have investments in other
entities and (B) act as a director for the entities and in the capacities set
forth on Exhibit A hereto, or as otherwise approved by the Board; provided that
so acting shall not materially interfere with Executive’s duties with the
Company.  Executive agrees and acknowledges that in the event that Executive’s
performance of his services and duties to the Company hereunder is inconsistent
with or presents any conflict of interest with his obligations as Chief
Financial Officer of PW Partners LLC, Executive’s primary duty shall be to the
Company, and to the extent that a conflict arises, Executive shall promptly make
the Board aware of such conflict. 

 

(c)Location.  The Company specifically acknowledges and agrees Executive will
maintain his permanent residence in Illinois, and will fulfill his duties as CEO
hereunder while based in such location; provided, however, that Executive agrees
to report to the Company’s headquarters in Minnetonka, Minnesota when and as
required by the Board. 

 

3.Compensation.  For the services rendered herein by Executive, and the promises
and covenants made by Executive herein, during the Employment Term the Company
shall pay compensation to Executive as follows.

 

(a) Base Salary. The Company shall pay to Executive the sum of TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000) as an annual salary (the “Base Salary”), payable in
accordance with the normal payroll practices of the Company. 

 

(b) Bonus.  Executive shall be eligible to receive a bonus payable in shares of
the Company’s common stock (“Common Stock”) (each a “Bonus”) set forth on the
second column of the table below the first time during the Employment Term that
the thirty (30) day volume weighted average price of the Company’s Common Stock
(“VWAP”) is equal to or exceeds the VWAP Target set forth on the first column in
the table below. 

 

 



Exhibit A

--------------------------------------------------------------------------------

 



VWAP Target

Bonus (in Shares of Common Stock)

$5.00

5,000

$6.00

10,000

$7.00

10,000

$8.00

12,500

$9.00

12,500

$10.00

15,000

$11.00

15,000

$12.00

20,000

$13.00

20,000

$14.00

25,000

$15.00

25,000

 

The Bonus Common Stock shall be granted pursuant to and governed by the terms of
the Company’s 2015 Equity Incentive Plan, as amended from time to time (the
“Plan”).  If Executive believes that a VWAP Target has been achieved, he shall
submit to the Compensation Committee of the Board (the “Committee”) a written
notice thereof (each a “VWAP Notice”).  The Committee shall have thirty (30)
days from receipt of a VWAP Notice to review the Common Stock prices for the
period in question and determine whether (i) Executive is entitled to a Bonus or
(ii) whether it disagrees with Executive’s analysis.  If the Committee agrees
that Executive is entitled to a Bonus, the Company shall issue Executive the
Bonus within thirty (30) days of the expiration of the thirty (30) day review
process. This equity grant will be immediately and fully vested.  If the
Committee disagrees that Executive is entitled to a Bonus, the Committee shall
provide the Executive with its analysis of why no Bonus is due within thirty
(30) days of the expiration of the thirty (30) day review process. If the
Company is sold, merged or otherwise acquired, the value placed on each share of
the Company will be used in this analysis, and the above mentioned VWAP
calculation will be waived.

 

(c) Equity Grants.  Subject to the approval of the Committee, promptly following
Effective Date the Company shall grant to Executive stock options (the
“Options”) exercisable for 90,000 shares of Common Stock.  The Options shall be
granted pursuant to and governed by the terms of the Plan, and evidenced by a
separate stock option agreement between

Exhibit A

--------------------------------------------------------------------------------

 



Executive and the Company.  The exercise price of the Options shall be the
exchange quoted settlement price at the close of the previous business of the
Effective date of employment.  If the Company is sold, merged or otherwise
acquired, all 90,000 Options will immediately vest.Subject to the Executive
remaining continuously employed by the Company as its CEO on each vesting date
(“Continuous Service Status”), the Options shall vest in installments of 3,750
options shares on twenty four (24) monthly anniversaries of the Effective Date
over the Employment Term (the first vesting date being on the one (1) month
anniversary of the Effective Date hereof).  Notwithstanding anything to the
contrary set forth in the Plan, the Options shall have the following terms:

 

(i)In the event of a Corporate Transaction (as defined in the Plan) whether
vested or unvested Executive shall exercise the Options or such failure to
exercise will result in the Options terminating immediately prior to such
Corporate Transaction;

 

(ii)The Options will terminate if not exercised within six (6) months of
Executive’s termination from the Company for any reason;

 

(iii)All unvested Options will terminate upon the termination of your employment
with the Company; and   

 

(iv) Unless earlier terminated as set forth above, the Options shall expire on
the ten (10) year anniversary of the date of grant.

 

(d)No Additional Compensation. Except for compensation set forth in this
Agreement, Executive shall not receive additional compensation in connection
with providing services to or holding executive or directorial office(s) in the
Company or any of its subsidiaries unless otherwise agreed to by Executive and
the Company, in the Company’s sole discretion.

4.Benefits.

 

(a)Vacation.  During Employment Term, Executive shall also be eligible to
receive paid time off (“PTO”) as outlined in the Company’s PTO program for
senior executives of the Company.

 



Exhibit A

--------------------------------------------------------------------------------

 



(b)Other Benefits.  During the Employment Term, Executive will be eligible to
participate in the Company’s benefit plans that are currently and hereafter
maintained by the Company and for which he is eligible including, without
limitation, group medical, 401k, life insurance and other benefit plans (the
“Benefits”). The Company reserves the right to cancel or change at any time the
Benefits that it offers to its employees.

 

(c)Expenses.  During the Employment Term, Executive shall be reimbursed for
reasonable (travel and other) expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.  Executive agrees to provide detailed backup of any expenses and
indicate on any submission for reimbursement those expenses that relate to meals
and entertainment.

 

5.Non-Disclosure of Information, Assignment of Intellectual Property, and
Restrictive Covenants. Executive acknowledges that the Company is in the
business of developing, owning, operating and franchising barbeque restaurants
globally, with a focus on the United States and its territories, Canada and Abu
Dhabi and any other country where the Company does business, that the Executive
has and will develop and assemble extensive “know-how” and trade secrets
relating to its business, the business of its franchisees and the business of
its suppliers and has developed an extensive relationship with its franchisees,
suppliers and customers.  Beginning from the Effective Date and continuing
during Executive’s employment with the Company, Executive will have access to
such trade secrets and relationships and other proprietary information of the
Company.  Executive agrees to protect the Company’s Confidential Information (as
defined below) as provided in this Section 5.

(a) Confidential Information.  “Confidential Information” means information
regarding the Company not generally known and proprietary to the Company, or to
a third party for whom the Company is performing work, including, without
limitation, information concerning any patents or trade secrets, confidential or
secret designs, infomercial sources, media outlets, pricing, processes,
formulae, source codes, plans, devices or material, research and development,
proprietary software, analysis, techniques, materials or designs (whether or not
patented or patentable), directly or indirectly useful in any aspect of the
business of the Company or any vendor names, customer and supplier lists,
databases, management systems and sales and marketing plans of the Company, or
any confidential secret development or research work of the Company, or any
other confidential information or proprietary aspects of the business of the
Company.  All information which the Executive acquires or becomes acquainted
with during his service as a member of the Board and during his employment with
the Company, whether developed by the Executive or by others which the Executive
has a reasonable basis to believe to be Confidential Information, or which is
treated by the Company as being Confidential Information, shall be presumed to
be Confidential Information.  Executive also agrees to promptly enter into and
remain bound by the Company’s Employee Confidentiality Agreement (the “Employee
Confidentiality Agreement”), the Company’s Information Technology and Data

Exhibit A

--------------------------------------------------------------------------------

 



Security Policy, as amended from time to time (the “”Data Security Policy”), the
Company’s Sexual Harassment, Offensive Behavior and Non-Discrimination Policy
(the “Harassment and Discrimination Policy”), the Gifts & Prizes Policy (the
“Gift Policy”) and any and all other employee policies adopted by the Company
from time to time (together with the Data Security Policy, the Harassment and
Discrimination Policy and the Gift Policy, the “Company Policies”).   

 

(b)Confidentiality Covenant.  Except as permitted or directed by the Company,
the Executive shall not, either while employed by the Company or thereafter,
divulge, furnish or make accessible to anyone or use in any way (other than as
required in the performance of Executive’s duties as CEO hereunder) any
Confidential Information.  The Executive acknowledges that the Confidential
Information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such Confidential Information other than for the
sole benefit of the Company would be wrongful and would cause irreparable harm
to the Company.  Both during and after the Employment Term under this Agreement,
Executive will refrain from any acts or omissions that would reduce the value of
such knowledge or information to the Company. 

 

(c)Assignment of Intellectual Property. Executive agrees to assign and hereby
assigns to the Company (the “Assignment”) any and all rights, improvements and
copyrightable or patentable subject matter, know-how, and other intellectual
property relating to the Company’s business (or any of its subsidiaries’
businesses) which Executive conceived or developed, or may conceive or develop,
either alone or with others, or which otherwise arose or may arise during
Executive’s employment with the Company and for a period of eighteen (18) months
thereafter (“Assignable Property”).  Executive shall promptly disclose to the
Company all Assignable Property.  Executive agrees not to assert any rights
against the Company (or any of its subsidiaries) or seek compensation from the
Company (or any of its subsidiaries) for the foregoing Assignment or the
Company’s (or any of its subsidiaries) use of Assignable Property.  Executive
shall promptly disclose to the Company all knowledge that Executive has or
obtains regarding Assignable Property and, at the request of the Company,
Executive shall, without expense or additional compensation, provide the Company
with whatever assistance that the Company may request of Executive including,
but not limited to:  (i) signing documents to further evidence and perfect an
Assignment; (ii) obtaining for the Company patents, trademarks and trademark
protection, copyrights and copyright protection, assignment of rights, and
protection of trade secrets; and (iii) taking any other action the Company deems
appropriate for securing or protecting its rights in Assignable Property or
other intellectual property of the Company or its subsidiaries.

 

(d)Non-Solicitation. During the Employment Term and for a period of eighteen
(18) months thereafter, Executive shall not, whether for his own benefit or that
of any other individual, partnership, firm, corporation, or other business
organization, directly or indirectly: (i) solicit or attempt to induce any
employee of the Company or any of its subsidiaries (an “Employee”) to leave
his/her employment with the Company or in any way interfere with the

Exhibit A

--------------------------------------------------------------------------------

 



relationship between or among the Company and any Employee; (ii) hire any person
who was an Employee at any time during the Employment Term, (iii) induce or
attempt to induce any supplier, licensee, franchisee or other business relation
of the Company (collectively, the “Partners”) to limit or reduce his, her or its
relationship with the Company or (iv) make any negative or disparaging
statements or communications regarding the Company, any of its current or former
directors, stockholders, officers, Employees or Partners (collectively,
“Soliciting”). 

 

(e)Non-Compete.  During the Employment Term and for twelve (12) months following
the termination of Executive’s employment with the Company, Executive shall not,
whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise (including through
Executive’s relationship with PW Partners Capital Management or its affiliates),
directly or indirectly manage or control of any person, firm, corporation or
business whose business, or a material portion thereof, is the retail sale of
barbeque food.  The foregoing covenant shall cover Executive’s activities in the
United States and its territories, in Canada, Abu Dhabi and in any other country
in which the Company does business during the Employment Term.

 

(f)Equitable Relief. In the event of a breach of or threatened breach by
Executive of the provisions of this Section 5, the Company shall be entitled to
an injunction restraining Executive from violating these covenants. Any breach
or threatened breach of such provisions will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy therefor, and
Executive hereby consents to the issuance of an injunction and to the ordering
of such specific performance in the event the Company seeks injunctive relief
and agrees that the Company shall be entitled to recover reasonable costs and
attorneys’ fees in connection therewith.  Executive further agrees that no bond
or other security shall be required in obtaining such equitable relief, nor will
proof of actual damages be required for such equitable relief.

 

(g)Tolling.  In the event of a breach by Executive of any covenant set forth in
this Section 5, the period of time applicable to such covenant shall be extended
by the duration of any violation by Executive of such covenant.

 

6.Termination; Severance Payments; Etc.

 

(a) At-Will Employment.  Executive and the Company agree that Executive’s
employment is at-will and that, either Executive or the Company may terminate
Executive’s employment, at any time, with or without any cause, on ten (10) days
prior notice; provided

Exhibit A

--------------------------------------------------------------------------------

 



however that the Company may terminate the Executive’s employment for cause with
no prior notice; provided further however, that each party shall remain bound by
the terms and provisions of this Agreement that survive the termination in
accordance with Section 9(i).   If the Executive’s employment with the Company
terminates, then the Executive, or, his estate, if applicable, shall be entitled
to (i) any portion of the Base Salary that has accrued but not been paid through
the date of such termination, and (ii) all accrued PTO, if any, expense
reimbursements due to Executive through the date of termination, if any (the
“Accrued Obligations”). 

 

(b) Transition of Duties.  In the event of a termination of the Executive,
Executive shall assist the Company in transitioning his duties to another person
or person designated by the Company. 

7.Representations.

 

(a) Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by him in confidence or in trust prior to or outside of his employment
by the Company.  Executive hereby represents and warrants that he has not
entered into, and will not enter into, any oral or written agreement in conflict
herewith.

 

(b) Executive hereby represents that Executive is not subject to any other
agreement that Employee will violate by working with the Company or in the
position for which the Company has hired Executive.  Further, Executive
represents that no conflict of interest or a breach of Executive’s fiduciary
duties will result by working with and performing duties for the Company. 

 

(c) Executive further acknowledges and agrees that he has carefully read this
Agreement and that he has asked any questions needed for him to understand the
terms, consequences and binding effect of this Agreement and fully understands
it and that he has been provided an opportunity to seek the advice of legal
counsel of his choice before signing this Agreement.

 

(d) Executive represents and warrants that he is not currently involved,
directly or indirectly, in any litigation as a defendant or as a party subject
to any counterclaims, nor is any such litigation threatened against Executive,
directly or indirectly.

8.Background Verification. The Company has previously conducted a complete
background report with respect to Executive.  If the Board, in its sole
discretion, chooses to have such background report updated, the Company may
within a reasonable amount of time following receipt of such updated background
report terminate the Employment Term and, notwithstanding anything to the
contrary set forth herein, Executive shall not be entitled to (i) any payments

Exhibit A

--------------------------------------------------------------------------------

 



hereunder other than the Accrued Obligations and (ii) the Options shall
immediately terminate and be of no further force and effect.

 

9.Miscellaneous.

 

(a)Notices. All notices, requests, consents and other communications hereunder
(i) shall be in writing, (ii) shall be effective upon receipt, and (iii) shall
be sufficient if delivered personally, electronically with receipt confirmation,
or by mail, in each case addressed as follows:

 

If to the Company:

 

To the then current members of the Board

 

Joseph Jacobs  - email:  jjacobs@wexford.com

Richard Shapiro - email:  rshapiro@wexford.com

Charles Mooty – email:  cwmooty@gmail.com

Bryan Wolff – email:  bryan.wolff@gmail.com

Anand Gala – email:  agala@galacorp.com

Eric Hirschhorn – email:  eshirsch@gmail.com

 

With a copy to:

 

Gray Plant Moody

500 IDS Center

80 South Eighth Street

Minneapolis, MN USA 55402



Exhibit A

--------------------------------------------------------------------------------

 



Attn:  Ryan Palmer

Fax:  612-632-4013

Email: Ryan.Palmer@gpmlaw.com

 

If to Executive:

 

To Executive’s most recent residential address or otherwise known by the Company
or any other address Executive may provide to the Company in writing or by email
to jcrivello@pwpartnersllc.com or such other email address as Executive may
provide to the Company in writing.

 

Either party may change its address or email address or fax number for purposes
hereof by giving notice to the other party in accordance with this
paragraph.  Any notice given by certified mail, as aforesaid, shall be deemed
given on the third (3rd) day after such notice is deposited with the United
States Postal Service.  Any notice given by hand, as aforesaid, shall be deemed
given when received (against a signed receipt).  Any notice given by overnight
delivery service, as aforesaid, shall be deemed given on the first business day
following the date when such notice is deposited with such delivery
service.  Any notice given by facsimile, as aforesaid, shall be deemed given
upon receipt of answerback confirmation.  Any notice given by e-mail, as
aforesaid, shall be deemed given upon receipt of notice of delivery.

 

(b)Entire Agreement. This Agreement constitute the entire agreement by and
between the parties with respect to the subject matter contained herein and
supersedes all prior agreements or understandings, oral or written, with respect
to the subject matter contained herein.  Notwithstanding the foregoing,
Executive shall remain subject to and bound by the Employee Confidentiality
Agreement and the Company Policies.

 

(c) Amendments; Waivers; Etc. This Agreement may not be altered, amended or
modified in any manner, nor may any of its provisions be waived, except by
written amendment executed by the parties hereto that specifically states that
they intended to alter, amend or modify this Agreement.  No provision of this
Agreement may be waived by any party hereto except by written waiver executed by
the waiving party that specifically states that it intends to waive a right
hereunder.  Any such waiver, alteration, amendment or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No remedy herein conferred upon or reserved by a party is
intended to be exclusive of any other available remedy, but each

Exhibit A

--------------------------------------------------------------------------------

 



and every such remedy shall be cumulative and in addition to every other remedy
given under this Agreement or in connection with this Agreement and now or
hereafter existing at law or in equity. 

 

(d) Governing Law and Jurisdiction.  Except as provided otherwise in Section
9(k), this Agreement shall be construed and enforced in accordance with the laws
of the State of Minnesota without regard to the principle of the conflict of
laws. Any dispute arising in connection with this Agreement may be adjudicated
by binding arbitration pursuant to the rules of the American Arbitration
Association, before a single arbitrator in Minneapolis, Minnesota except that
the foregoing shall not preclude the Company or Executive from enforcing the
award of the arbitrators in a state or Federal Court located in the State of
Minnesota, and each of the parties hereto consent to the jurisdiction of such
Courts.

 

(e)Successors and Assigns.  Neither this Agreement nor any rights or obligations
hereunder are assignable by Executive.  The Company shall have the right to
assign its rights and obligations under this Agreement to any affiliate or
successor of the Company.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company (including but not limited to any person or entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company) will be
deemed substituted for the Company under the terms of this Agreement for all
purposes.    

 

(f)Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT OR WITH ANY ARBITRATOR AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THE PARTIES HERETO ACKNOWLEDGE THAT (I) THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, (II) EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND (III) EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH OF THE PARTIES AGREES
THAT THE PREVAILING

Exhibit A

--------------------------------------------------------------------------------

 



PARTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ENTITLED TO RECOVER ITS
REASONABLE FEES AND EXPENSES IN CONNECTION THEREWITH, INCLUDING LEGAL FEES. 

 

(g)Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same instrument.

 

(h)Severability. Executive acknowledges that the provisions, restrictions and
time limitations contained in Section 5 are reasonable and properly required for
the adequate protection of the business of the Company and that in the event
such restriction or limitation is deemed to be unreasonable by any court of
competent jurisdiction, then Executive agrees to submit to the reduction of said
restriction and limitation to such as any such court may deem reasonable.  If
any particular provision of Section 5 shall be adjudicated to be invalid or
unenforceable, such provision shall be considered to be divisible with respect
to scope, time and geographic area, and such lesser scope, time or geographic
area, as a court of competent jurisdiction may determine to be reasonable, not
arbitrary and not against public policy, shall be effective, binding and
enforceable against Executive. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

 

(i)Survival. Any termination of Executive’s employment and any expiration or
termination of the Employment Term under this Agreement shall not affect the
continuing operation and effect of Sections 5,  6 and 9 hereof, which shall
continue in full force and effect with respect to the Company and its successors
and assigns and respect to Executive.

 

(j) Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

(k) Internal Revenue Code Section 409(A).  The intent of the parties is that
payments and benefits under the Agreement comply with or be exempt from Section
409A of the Internal Revenue Code (the “Code”) and the regulations and guidance
promulgated thereunder (“Section 409A”) and, accordingly, to the maximum extent
permitted the Agreement shall be interpreted to be in compliance therewith or
exempt therefrom.  To the extent any such cash payment or continuing benefit
payable upon Executive’s termination of employment is nonqualified deferred
compensation subject to Section 409A, then, only to the extent required by
Section 409A, such payment or continuing benefit shall not commence until the
date which is six (6) months after the date of separation from service, and any
previously scheduled payments shall

Exhibit A

--------------------------------------------------------------------------------

 



be made in a lump sum (without interest) on that date.  For purposes of Section
409A, the phrase “termination of employment” (or other words to that effect), as
used in this Agreement, shall be interpreted to mean “separation from service”
as defined under Section 409A.

(l) Golden Parachute Limitation (Sec. 280G).  Notwithstanding anything to the
contrary contained herein, if any payments or benefits provided under this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Code (the “Parachute Payments”) and such Parachute Payments are subject to
the excise tax imposed by Section 4999 of the Code or nondeductible under Code
Section 280G (“Section 280G”) , then the Parachute Payments shall be reduced to
an amount such that the aggregate of the Parachute Payments does not exceed 2.99
times the “base amount,” as defined in Section 280G, provided that the foregoing
reduction shall not take place if, prior to the date of the change in ownership
or control of the Company, the Parachute Payments shall have been approved in a
vote satisfying the requirements of Section 280G(b)(5) of the Code by persons
who, immediately before the change in ownership or control, own more than
seventy-five (75%) of the voting power of all outstanding stock of the Company. 

 

(m)Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]





Exhibit A

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

 



Exhibit A

--------------------------------------------------------------------------------

 



FAMOUS DAVE’S OF AMERICA, INC. EXECUTIVE:

 

 

By:_________________________

Name:JEFFERY CRIVELLO

Title: 



Exhibit B

--------------------------------------------------------------------------------

 



Exhibit A

TREW Capital Management, Inc.

Gramovox, LLC

 

 

 

 

 



Exhibit B

--------------------------------------------------------------------------------

 



Exhibit C

STANDBY PURCHASE AGREEMENT

This STANDBY PURCHASE AGREEMENT (this “Agreement”) is made and entered into on
_________ __, 20__, by and between PW Partners, LLC, a Delaware limited
liability company (the “Standby Purchaser”), and Famous Dave’s of America, Inc.,
a Minnesota corporation (the “Company”).

RECITALS

WHEREAS, pursuant to a rights offering (the “Rights Offering”), the Company
proposes to raise up to $5,536,408.50 by distributing, at no charge, to holders
of the Company’s common stock, par value $0.01 per share (the “Common Stock”),
on a record date (the “Record Date”) to be set by the Board of Directors of the
Company (the “Board”), non-transferable rights (the “Rights”) to subscribe for
and purchase shares of Common Stock;

WHEREAS, each Right will entitle the holder to subscribe for shares of Common
Stock in an amount and at a price per share (the “Subscription Price”) to be
determined by the Board in its discretion (the “Basic Subscription Privilege”),
and each holder of Rights who exercises in full his, her or its Basic
Subscription Privilege will be entitled to subscribe for additional shares of
Common Stock to the extent they are available, at the Subscription Price (the
“Over-Subscription Privilege”);

WHEREAS, in order to facilitate the Rights Offering, the Company has offered to
the Standby Purchaser the opportunity, and the Standby Purchaser has agreed, to
purchase in a private placement separate from the Rights Offering, at the
Subscription Price and subject to the terms and conditions of this Agreement,
any shares of Common Stock that are not issued in the Rights Offering pursuant
to the stockholders’ exercise of their Basic Subscription Privilege and
Over-Subscription Privilege (the “Unsubscribed Shares” and such offering, the
“Standby Offering”); and

WHEREAS, the Standby Purchaser has agreed to exercise its Basic Subscription
Privilege with respect to all shares of Common Stock owned by it as of November
__, 2017, and purchase all shares of Common Stock issuable in respect of such
Basic Subscription Privilege.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the parties hereto agree as
follows:

7.



Standby Purchase Commitment.

7.1 Standby Purchase Commitment. If and to the extent Unsubscribed Shares are
not purchased by the Company’s stockholders pursuant to the exercise of Rights
(including both the Basic Subscription Privilege and the Over-Subscription
Privilege) in connection with the Rights Offering, the Standby Purchaser hereby
agrees to purchase from the Company at the Subscription Price all such
Unsubscribed Shares, up to the full amount of shares of Common Stock offered by
the Company in the Rights Offering (the “Commitment Amount”).



Exhibit C

--------------------------------------------------------------------------------

 



7.2 Allocation of Unsubscribed Shares. Promptly following the expiration of the
Rights Offering, the Company will determine the amount of Unsubscribed Shares.
Upon the Company’s determination of the number of Unsubscribed Shares, the
Company promptly will notify the Standby Purchaser in writing of the amount of
Common Stock to be purchased by it, which amount may be less than the Commitment
Amount (the “Allocated Amount”).

7.3 Closing.  On the basis of the representations and warranties and subject to
the terms and conditions herein set forth, the closing of the purchase and sale
of the Allocated Amount (the “Closing”) shall take place at the offices of the
Company at 10:00 a.m., Central time, on the third business day following the
closing of the Rights Offering, or such other place, time or date as may be
determined by the parties hereto (the “Closing Date”).  At the Closing, the
Company shall deliver or cause to be delivered to the Standby Purchaser (or its
designees) one or more certificates (or evidence of book-entry records)
representing the shares of Common Stock issued to the Standby Purchaser and the
Standby Purchaser shall deliver (or cause to be delivered) to the Company, in
cash or other immediately available funds, the aggregate Subscription Price
relating to such shares of Common Stock.

7.4 Withdrawal and Termination.  At any time prior to the Closing Date, the
Company may in its sole discretion withdraw or terminate the Rights Offering or
the Standby Offering. In the event that the Company withdraws or terminates the
Rights Offering or the Standby Offering, the Company will return the Standby
Purchaser’s payment, or portion thereof, if any, to the Standby Purchaser,
without interest or other income, promptly thereafter.

8.



Representations and Warranties of the Standby Purchaser. The Standby Purchaser
represents and warrants to the Company as follows:

 

8.1 Existence and Good Standing; Authority.  The Standby Purchaser is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware, with all requisite power and authority to own, lease and
carry on its business as presently conducted.

8.2 Authorization of Agreement; Enforceability.  This Agreement has been duly
and validly authorized, executed and delivered by the Standby Purchaser. This
Agreement is valid, binding and enforceable against the Standby Purchaser in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principals.

8.3 Accredited Investor.  The Standby Purchaser is an “accredited investor” as
that term is defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”).

8.4 Information; Knowledge of Business.  The Standby Purchaser is familiar with
the business in which the Company is engaged. The Standby Purchaser has
knowledge and experience in financial and business matters; is familiar with the
investments of the type that it is undertaking to purchase; is fully aware of
the problems and risks involved in making an investment of this type; and is
capable of evaluating the merits and risks of this investment. The Standby
Purchaser acknowledges that, prior to executing this Agreement, it (and each of
its representatives) has had

Exhibit C

--------------------------------------------------------------------------------

 



the opportunity to ask questions of and receive answers or obtain additional
information from a representative of the Company concerning the financial and
other affairs of the Company.

8.5 Availability of Funds.  The Standby Purchaser has available sufficient funds
to pay the full Commitment Amount if needed.

8.6 Investment Intent.  The Standby Purchaser is acquiring its shares of Common
Stock for its own account, with the intention of holding such shares for
investment and with no present intention of participating, directly or
indirectly, in a distribution of the shares.

8.7 No Manipulation or Stabilization of Price.  The Standby Purchaser has not
taken and will not take, directly or indirectly, any action designed to or that
would constitute or that might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, stabilization or manipulation of the price
of any security of the Company in order to facilitate the sale or resale of any
securities of the Company, and the Standby Purchaser is not aware of any such
action taken or to be taken by any person.

9.



Representations and Warranties of the Company.

9.1 Existence and Good Standing; Authority.  The Company is a corporation
validly existing and in good standing under the laws of the State of Minnesota
and has all requisite corporate power and authority to carry on its business as
presently conducted.

9.2 Authorization of Agreement; Enforceability.  This Agreement has been duly
and validly authorized, executed and delivered by the Company. This Agreement is
valid, binding and enforceable against the Company in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principals.

9.3 Due Authorization and Issuance of Shares.  All of the shares of Common Stock
to be issued pursuant to this Agreement will have been duly authorized for
issuance prior to the Closing, and, when issued and distributed as set forth in
the prospectus to be filed by the Company with the Securities and Exchange
Commission (the “Commission”) in connection with the Rights Offering (the
“Prospectus”), will be validly issued, fully paid and non-assessable; and none
of such shares of Common Stock will have been issued in violation of the
preemptive rights of any security holders of the Company arising as a matter of
law or under or pursuant to the Company’s Articles of Incorporation, as amended,
the Company’s Amended and Restated Bylaws, as amended, or any material agreement
or instrument to which the Company is a party or by which it is bound.

9.4 No Conflicts.  The Company is not in violation of its Articles of
Incorporation, as amended, or Amended and Restated Bylaws, as amended, or in
default under any agreement, indenture or instrument to which the Company is a
party, the effect of which violation or default could reasonably be expected to
have a material adverse effect on the Company, and the execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby will not conflict with, or constitute a breach
of, or default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the assets of the Company pursuant to the
terms of any agreement, indenture or instrument to which the Company is a party
which lien, charge or encumbrance could reasonably be expected to have a

Exhibit C

--------------------------------------------------------------------------------

 



material adverse effect on the Company, or result in a violation of the
Certificate of Incorporation or Bylaws of the Company or any order, rule or
regulation of any court or governmental agency having jurisdiction over the
Company or any of its property; and, except as required by the Securities Act,
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
applicable state securities laws, no consent, authorization or order of, or
filing or registration with, any court or governmental agency is required for
the execution, delivery and performance of this Agreement.

10.



Conditions to Closing.

10.1 Conditions to Both Parties’ Obligations.  The obligations of the Company
and the Standby Purchaser to consummate the transactions contemplated hereunder
in connection with the Standby Offering are subject to the fulfillment, prior to
or on the Closing Date, of the following conditions:

(a) the Rights Offering shall have been consummated in accordance with the terms
and conditions described in the Prospectus; and

(b) no judgment, injunction, decree, regulatory proceeding or other legal
restraint shall prohibit, or have the effect of rendering unachievable, the
consummation of the Standby Offering or the transactions contemplated by this
Agreement.

10.2 Conditions to Company’s Obligations.  The obligations of the Company to
consummate the transactions contemplated hereunder in connection with the
Standby Offering are subject to the fulfillment, prior to or on the Closing
Date, of the following conditions:

(a) the representations and warranties of the Standby Purchaser in Section 2
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as if made as of such date; and

(b) the Standby Purchaser shall have performed all of its obligations hereunder.

10.3 Conditions to Standby Purchaser’s Obligations.  The obligations of the
Standby Purchaser to consummate the transactions contemplated hereunder in
connection with the Standby Offering are subject to the fulfillment, prior to or
on the Closing Date, of the following conditions:

(a) the representations and warranties of the Company in Section 3 shall be true
and correct in all material respects as of the date hereof and as of the Closing
Date as if made as of such date; and

(b) the Company shall have performed all of its obligations hereunder.



Exhibit C

--------------------------------------------------------------------------------

 



11.



Survival. The representations and warranties of the parties contained in this
Agreement or in any certificate delivered hereunder shall survive the Closing
hereunder.

 

12.



Covenants.

12.1 SEC Filings.  The Company agrees, as soon as reasonably practicable after
the Company is advised or obtains knowledge thereof, to advise the Standby
Purchaser with a confirmation in writing, of (i) the time when any amendment or
supplement to the Prospectus has been filed, (ii) the issuance by the Commission
of any stop order, or of the initiation or threatening of any proceeding,
suspending the effectiveness of the Registration Statement relating to the
Rights Offering (the “Registration Statement”) or any amendment thereto or any
order preventing or suspending the use of any preliminary prospectus or the
Prospectus or any amendment or supplement thereto, (iii) the issuance by any
state securities commission of any notice of any proceedings for the suspension
of the qualification of the shares of Common Stock for offering or sale in any
jurisdiction or of the initiation, or the threatening, of any proceeding for
such purpose, (iv) the receipt of any comments from the Commission directed
toward the Registration Statement or any document incorporated therein by
reference, and (v) any request by the Commission for any amendment to the
Registration Statement or any amendment or supplement to the Prospectus or for
additional information. The Company shall use its commercially reasonable
efforts to prevent the issuance of any such order or the imposition of any such
suspension and, if any such order is issued or suspension is imposed, to obtain
the withdrawal thereof as promptly as possible.

12.2 Information About Standby Purchaser.  The Standby Purchaser agrees to
furnish to the Company all information with respect to the Standby Purchaser
that may be necessary or appropriate and will make any information furnished to
the Company for the Prospectus by the Standby Purchaser not contain any untrue
statement of material fact or omit to state a material fact required to be
stated in the Prospectus or necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

12.3 Public Announcements.  Neither the Company nor the Standby Purchaser shall
issue any public announcement, statement or other disclosure with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other party hereto, which consent shall not be unreasonably withheld or
delayed, except if such public announcement, statement or other disclosure is
required by applicable law or applicable stock market regulations, in which case
the disclosing party shall consult in advance with respect to such disclosure
with the other parties to the extent reasonably practicable.

13.



Termination.

13.1 By Standby Purchaser.  The Standby Purchaser may terminate this Agreement
(i) upon the occurrence of a suspension of trading in the Common Stock by The
Nasdaq Stock Market, any suspension of payments with respect to banks in the
United States or a declaration of war or national emergency in the United
States, or (ii) if the Company materially breaches its obligations under this
Agreement and such breach is not cured within five business days following
written notice to the Company.



Exhibit C

--------------------------------------------------------------------------------

 



13.2 By the Company.  The Company may terminate this Agreement (i) in the event
the Company, in its reasonable judgment, determines that it is not in the best
interests of the Company and its stockholders to proceed with the Rights
Offering and/or the Standby Offering, (ii) if consummation of the Rights
Offering and/or the Standby Offering is prohibited by applicable law, rules or
regulations, or (iii) if the Standby Purchaser materially breaches its
obligations under this Agreement and such breach is not cured within five
business days following written notice to the Standby Purchaser.

13.3 Other.  This Agreement shall terminate upon the parties’ mutual consent.

13.4 Effect of Termination.  The Company and the Standby Purchaser hereby agree
that any termination of this Agreement pursuant to this Section 7 (other than
termination by one party in the event of a breach of this Agreement by the other
party or a misrepresentation of any of the statements made hereby by the other
party), shall be without liability to the Company or the Standby Purchaser.

14.



Notices.  All notices, communications and deliveries required or permitted by
this Agreement shall be made in writing signed by the party making the same,
shall specify the Section of this Agreement pursuant to which it is given or
being made and shall be deemed given or made (a) on the date delivered if
delivered in person, (b) on the third (3rd) business day after it is mailed if
mailed by registered or certified mail (return receipt requested) (with postage
and other fees prepaid) or (c) on the day after it is delivered, prepaid, to an
overnight express delivery service that confirms to the sender delivery on such
day, as follows:

 

If to the Company:

 

Famous Dave’s of America, Inc.

12701 Whitewater Drive

Suite 190

Minnetonka, MN 55343

Attn:

(952) 294-1300 (ph)

 

With a copy (which shall not constitute notice to the Company) to:

 

J.C. Anderson

Gray Plant Mooty

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

(612) 632-3002 (ph)

 

Seth R. Molay, P.C.

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue

Suite 4100

Dallas, Texas 75201



Exhibit C

--------------------------------------------------------------------------------

 



(214) 969-4780 (ph)

 

If to the Standby Purchaser:

 

PW Partners, LLC

141 W. Jackson Blvd.

Suite 1702

Chicago, IL 60604

Attn:  Patrick Walsh

____________ (ph)

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 8.

15.



Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Standby Purchaser and the Company, and supersedes all
prior agreements and understandings relating to the subject matter hereof.

 

16.



Indemnification.  To the fullest extent permitted by law, the Standby Purchaser
hereby agrees to indemnify and hold harmless the Company, its affiliates, and
their respective directors, officers and authorized agents from and against any
and all losses, claims, damages, expenses and liabilities relating to or arising
out of any breach of any representation, warranty, covenant or undertaking made
by or on behalf of the Standby Purchaser in this Agreement.

 

17.



Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Delaware.  ANY DISPUTES ARISING FROM, OR BASED ON ANY RIGHT
ARISING OUT OF OR IN ANY WAY RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE BROUGHT IN THE COURTS OF THE STATE OF MINNESOTA,
COUNTY OF HENNEPIN, CITY OF MINNEAPOLIS, OR, IF IT HAS OR CAN ACQUIRE
JURISDICTION, IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA,
AND EACH PARTY CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS) FOR SUCH LIMITED PURPOSE IN ANY SUCH PROCEEDING
AND WAIVES ANY OBJECTION TO VENUE LAID THEREIN FOR SUCH LIMITED
PURPOSE.  PROCESS IN ANY PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE MAY BE
SERVED ON EITHER PARTY ANYWHERE IN THE WORLD. EACH PARTY HERETO VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.  THE PARTIES FURTHER AGREE, TO
THE EXTENT PERMITTED BY LAW, THAT A FINAL AND NONAPPEALABLE JUDGMENT AGAINST A
PARTY IN ANY ACTION OR PROCEEDING

Exhibit C

--------------------------------------------------------------------------------

 



CONTEMPLATED ABOVE SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT, A
CERTIFIED OR EXEMPLIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT
AND AMOUNT OF SUCH JUDGMENT.  THE PREVAILING PARTY IN ANY PROCEEDING ARISING OUT
OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ENTITLED TO
RECOVER ITS REASONABLE FEES AND EXPENSES IN CONNECTION THEREWITH, INCLUDING
LEGAL FEES.

 

18.



Amendments. This Agreement may be modified or amended only by a written
agreement, executed by both the Company and the Standby Purchaser, that
specifically references this Agreement and the term(s) to be modified or amended
and further specifies that it is intended to modify or amend such term(s).

 

19.



Severability. If any provision of this Agreement shall be invalid under the
applicable law of any jurisdiction, the remainder of this Agreement shall not be
affected thereby.

 

20.



Miscellaneous.

20.1 Notwithstanding any term to the contrary herein, no person other than the
Company or the Standby Purchaser shall be entitled to rely on and/or have the
benefit of, as a third party beneficiary or under any other theory, any of the
representations, warranties, agreements, covenants or other provisions of this
Agreement.

20.2 The headings in this Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning of this Agreement.

20.3 This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.

20.4 The Standby Purchaser shall not assign this Agreement or any of its rights
hereunder without the Company’s prior written consent.

20.5 Each party to this Agreement shall pay his, her or its own costs and
expenses (including attorney fees) incurred in connection with the Rights
Offering, the Standby Offering and the other transactions contemplated by this
Agreement.

[Signature Page Follows]

 



Exhibit C

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Standby Purchaser has executed this Agreement on and as
of the date first set forth above.

STANDBY PURCHASER:

 

PW PARTNERS, LLC

 

 

 

By:

Name:

Title:

 

 

 

ACCEPTED AND AGREED:

FAMOUS DAVE’S OF AMERICA, INC.

 

 

 

By:

Name:

Title:

 

 

Exhibit C

--------------------------------------------------------------------------------